       Case: 1:18-cv-01713 Document #: 61 Filed: 10/29/18 Page 1 of 4 PageID #:949
 


                                    IN THE UNITED STATES DISTRICT COURT FOR
                                       THE NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

                                                            )
IN RE AKORN, INC. DATA INTEGRITY                            )      Case No. 18-cv-01713
SECURITIES LITIGATION                                       )
                                                            )      Honorable Matthew F. Kennelly
                                                            )
                                                            )


           STIPULATION AND JOINT MOTION FOR ENTRY OF AGREED ORDER

           Plaintiffs, Gabelli & Co. Investment Advisors, Inc. and Gabelli Funds, LLC, and

Defendants, Akorn, Inc., Rajat Rai, Duane A. Portwood, Mark M. Silverberg, Alan Weinstein,

Ronald M. Johnson, Brian Tambi, John Kapoor, Kenneth S. Abramowitz, Adrienne L. Graves,

Steven J. Meyer, and Terry A. Rappuhn (collectively referred to as the “Parties”) have conferred

and have made certain agreements in an effort to streamline the issues and expedite the efficient

progress of this litigation. As part of those agreements, the Parties jointly move that this Court

enter an agreed order (a proposed agreed order will be sent electronically to the Court and

counsel in accord with the Court’s Case Procedures) giving effect to the following stipulations:

           1.          Defendants Akorn, Inc., Rajat Rai, Duane A. Portwood, Alan Weinstein, Ronald

M. Johnson, and Brian Tambi will not file any motions to dismiss Counts I and II of the

Consolidated Amended Complaint at this time, but instead will file Answers to those claims.

           2.          The Parties agree to request that the Court set December 19, 2018 as the due date

for filing Answers to Counts I and II. The Parties further agree that December 19, 2018 is a

reasonable due date for Defendants’ Answers to Counts I and II and recognize that December 19,

2018 would have been the due date for reply briefs if motions to dismiss were filed.

           3.          The Parties agree that Counts III and IV of Plaintiffs’ Consolidated Amended
                                                       1 
 
[[NYLIT:2776535v1::: 10/26/2018‐01:49 PM]] 
       Case: 1:18-cv-01713 Document #: 61 Filed: 10/29/18 Page 2 of 4 PageID #:950
 


Complaint shall be dismissed without prejudice and, accordingly, individual defendants John

Kapoor, Kenneth S. Abramowitz, Adrienne L. Graves, Steven J. Meyer, and Terry A. Rappuhn

shall be dismissed from this case without prejudice.

           4.          The Parties agree that individual defendant Mark M. Silverberg shall be dismissed

from this case with prejudice.

           WHEREFORE the Parties request that this Court enter the attached agreed order, a copy

of which is filed herewith.

DATED: October 29, 2018                                     Respectfully Submitted,


                                                            /s/ James R. Figliulo

Robert H. Baron (admitted pro hac vice)                     James R. Figliulo
CRAVATH, SWAINE & MOORE LLP                                 FIGLIULO & SILVERMAN, P.C.
Worldwide Plaza                                             10 S. LaSalle Street
825 Eighth Avenue                                           Suite 3600
New York, New York 10019                                    Chicago, Illinois 60603
Telephone (212) 474-1000                                    Telephone: (312) 251-4600
Facsimile: (212) 474-3700                                   Facsimile: (312) 251-4610
rbaron@cravath.com                                          jfigliulo@fslegal.com

Counsel for Defendants                                      -and-
Akorn, Inc., Rajat Rai, Duane A. Portwood,
                                                            Richard J. Prendergast
Mark M. Silverberg, Alan Weinstein, Ronald
M. Johnson, Brian Tambi, John Kapoor,                       RICHARD J. PRENDERGAST, LTD.
                                                            111 W. Washington Street
Kenneth S. Abramowitz, Adrienne L. Graves,
                                                            Suite 1100
Steven J. Meyer, and Terry A. Rappuhn
                                                            Chicago, Illinois 60602
                                                            Telephone: (312) 641-0881
                                                            rprendergast@rjpltd.com




                                                       2 
 
[[NYLIT:2776535v1::: 10/26/2018‐01:49 PM]] 
       Case: 1:18-cv-01713 Document #: 61 Filed: 10/29/18 Page 3 of 4 PageID #:951
 


                                                   Andrew J. Entwistle
Avi Josefson                                       Vincent R. Cappucci (admitted pro hac vice)
BERNSTEIN LITOWITZ BERGER                          Arthur V. Nealon (admitted pro hac vice)
 & GROSSMANN LLP                                   Robert N. Cappucci (admitted pro hac vice)
875 North Michigan Avenue
                                                   ENTWISTLE & CAPPUCCI LLP
Suite 3100                                         299 Park Avenue, 20th Floor
Chicago, Illinois 60611                            New York, New York 10017
Telephone: (312) 373-3880                          Telephone: (212) 894-7200
Facsimile: (312) 794-7801                          Facsimile: (212) 894-7272
avi@blbglaw.com                                    aentwistle@entwistle-law.com
                                                   vcappucci@entwistle-law.com
-and-                                              anealon@entwistle-law.com
                                                   rcappucci@entwistle-law.com
John Rizio-Hamilton (admitted pro hac vice)
Abe Alexander (admitted pro hac vice)
                                                   Lead Counsel for the Class
BERNSTEIN LITOWITZ BERGER                          Gabelli & Co. Investment Advisors, Inc., and
 & GROSSMANN LLP                                   Gabelli Funds, LLC
1251 Avenue of the Americas
New York, New York 10020
Telephone: (212) 554-1400
Facsimile: (212) 554-1444
johnr@blbglaw.com
abe.alexander@blbglaw.com

Liaison Counsel for the Class




                                              3 
 
[[NYLIT:2776535v1::: 10/26/2018‐01:49 PM]] 
       Case: 1:18-cv-01713 Document #: 61 Filed: 10/29/18 Page 4 of 4 PageID #:952
 


                                              CERTIFICATE OF SERVICE

           The undersigned attorney hereby certifies that he caused a copy of the attached

STIPULATION AND JOINT MOTION FOR ENTRY OF AGREED ORDER to be

electronically filed with the Clerk of the Court on October 29, 2018. Notice of this filing will be

served upon counsel of record via Electronic Notification by the District Court's ECF Filing

System.




                                                                   /s/ James R. Figliulo
 

 




                                                        4 
 
[[NYLIT:2776535v1::: 10/26/2018‐01:49 PM]] 
